Citation Nr: 1017028	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-10 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a scrotal disorder, 
claimed as numbness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a left knee 
disorder, and the reported symptoms were not incurred in 
service and are not causally related to service.  

2.  The Veteran has not been diagnosed with a service-
connectable scrotal disorder, and the reported symptom was 
not incurred in service and is not causally related to 
service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

2.  The criteria for service connection of a scrotal disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in February and October 2006, and 
the claims were readjudicated in the February 2007 statement 
of the case and August 2007 and December 2009 supplemental 
statements of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service treatment records, 
assisted the appellant in obtaining evidence, and afforded 
the appellant the opportunity to give testimony before the 
Board.  VA also informed the Veteran that the records 
associated with the reported treatment at the Boston VA 
Medical Center from August 1989 to the present were 
unavailable.  The Board acknowledges that it appears that 
there are outstanding private treatment records for the left 
knee:  a June 2001 VA treatment record references the 
Veteran's history of being treated for left knee pain at 
Madigan Hospital.  The Veteran was requested to submit all 
relevant treatment records or to provide enough information 
so VA could obtain them; however, he has provided no 
information to VA about these records.  The Veteran is 
responsible for providing pertinent evidence in his 
possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) 
(VA's duty to assist is not a one-way street; if a veteran 
wishes help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence).  It is therefore the 
Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices and that all known 
and obtainable records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file.  

The Board also acknowledges that the Veteran was not provided 
a VA examination for either of the claims on appeal.  None is 
required for either claim, however.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  In this case, the evidence does not 
suggest that a left knee or scrotal disorder onset in service 
or existed continuously since service or that the Veteran has 
been diagnosed with a service-connectable left knee or 
scrotal disorder.  Because not all of the conditions have 
been met, a VA examination with nexus opinion is not 
necessary.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  In order to prevail on the issue of service 
connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Left Knee Disorder 

Service treatment records do not reflect any complaints or 
abnormal findings related to the left knee, and the service 
examination records, to include the May 1989 retirement 
examination record, all reflect normal clinical findings for 
the lower extremities, negative histories as to "'trick' or 
locked knee," and no complaints related to the left knee.  
The Board notes that a December 1980 service treatment record 
reflects the Veteran's history of periodic pain in the left 
leg.  The record indicates that the pain radiated from the 
low back, however, and the record, which reflects no abnormal 
findings related to the left leg, indicates that the pain was 
the result of a low back disorder rather than a left leg 
disorder per se.  

The initial complaint of record pertaining to the left knee 
is found in a June 2001 VA treatment record.  The treatment 
record reflects the Veteran's history of knee pain and 
possible "beginning arthritis," for which he was receiving 
private orthopedic treatment.  Examination revealed that the 
lower extremities were without edema.  The examiner diagnosed 
the Veteran with left knee pain.  

After review of the evidence, the Board finds that service 
connection is not warranted.  Initially, the Board notes that 
the evidence does not establish the existence of a service-
connectable left knee disorder.  Although the Veteran has 
competently reported having left knee pain, soreness, 
stiffness, and swelling and the record reflects an assessment 
of left knee pain, except in circumstances not present here, 
service connection will not be granted for these symptoms 
alone.  Instead, there must be a diagnosed or identifiable 
underlying malady or condition.  Sanchez-Benitez v. West, 13 
Vet. App. 283, 285 (1999).  In this case, the evidence does 
not reflect hat such a diagnosis has been made nor has the 
Veteran contended that such a diagnosis has been made.  The 
Board notes that the record includes the Veteran's competent 
history of being assessed with possible beginning arthritis.  
The record does not indicate that any diagnosis was ever 
rendered, however, and in the absence of a currently 
diagnosed, service-connectable disorder, service connection 
must be denied.  

Furthermore, even if the Board were to assume the existence 
of a service-connectable disorder, service connection is not 
warranted because the evidence does not suggest that a 
chronic left knee disorder was incurred in service or is 
causally related to service.  The service treatment and 
examination records are silent as to any complaints 
suggestive of a left knee disorder, and the earliest evidence 
(to include history) of record a left knee problem dates 
almost 12 years after separation from service.  The long time 
lapse can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, although the Veteran is competent to 
report the existence of symptoms suggestive of a left knee 
disorder from service to the present, he has not done so.  
See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 
471 (1994).  The record also does not contain any competent 
evidence linking the Veteran's left knee complaints to 
service.  Thus, based on the absence of evidence an in-
service onset of a chronic left knee disorder, the length of 
time between separation and the earliest complaint of record, 
and the absence of a positive nexus opinion, service 
connection for left knee disorder must be denied.  

Scrotal Disorder 

Service treatment records do not reflect any complaints or 
abnormal findings related to the scrotum, and the service 
examination records, to include the May 1989 retirement 
examination record, all reflect normal clinical findings and 
no complaints suggestive of a scrotal problem.  The Board 
notes that a June 1971 service treatment record reflects the 
Veteran's history of pain and cramping in the right lower 
quadrant of the abdomen that was radiating toward the 
inguinal area.  The record does not suggest that the problem 
involved the scrotal area, however; rather, it merely 
indicates that pain was radiating towards that area and 
examination of the rectal area was within normal limits.  

Post-service records also do not report any abnormal findings 
related to the scrotum.  The evidence does reflect the 
Veteran's history of numbness in the scrotum, and the Board 
notes that the Veteran is competent to report that he has 
numbness in the scrotal area.  See 38 C.F.R. § 3.159(a)(2); 
Layno, 6 Vet. App. at 471.  Numbness is a symptom, however, 
and as such, service connection will not be granted for 
numbness alone; service connection can only be awarded for 
the underlying malady or condition.  See Sanchez-Benitez, 13 
Vet. App. at 285.  In this case, the evidence does not 
suggest that such a diagnosis has been made.  

Furthermore, even if the Board were to assume the existence 
of a service-connectable disorder, service connection is not 
warranted because the evidence does not suggest that a 
chronic scrotal disorder was incurred in service or is 
causally related to service.  The service treatment and 
examination records are silent as to any complaints 
suggestive of a scrotal disorder, and the earliest evidence 
(to include history) a scrotal problem dates more than 16 
years after separation from service.  The long time lapse can 
be considered, along with other factors, as evidence of 
whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See 
Maxson, 230 F.3d at 1330.  Furthermore, although the Veteran 
is competent to report the existence of symptoms suggestive 
of a scrotal disorder from service to the present, he has not 
done so.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 
471.  The record also does not contain any competent evidence 
linking the Veteran's scrotal complaints to service.  Thus, 
based on the absence of evidence an in-service onset of a 
chronic scrotal disorder, the length of time between 
separation and the earliest complaint of record, and the 
absence of a positive nexus opinion, service connection for 
scrotal disorder must be denied.  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a scrotal disorder is denied. 



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


